  EXHIBIT 10-1  

CARNIVAL  CORPORATION

NONQUALIFIED RETIREMENT PLAN

FOR HIGHLY COMPENSATED EMPLOYEES






--------------------------------------------------------------------------------




TABLE OF CONTENTS
OF
CARNIVAL CORPORATION
NONQUALIFIED RETIREMENT PLAN
FOR HIGHLY COMPENSATED EMPLOYEES

 

  Page    

--------------------------------------------------------------------------------

  ARTICLE 1. DEFINITIONS 1   1.1 Accrued Benefit - 1   1.2 Actuarial Equivalent
- 1   1.3 Annuity Starting Date - 2   1.4 Average Annual Compensation - 2   1.5
Beneficiary - 2   1.6 Benefit Accrual Year of Service - 2   1.7 Board - 2   1.8
Company - 3   1.9 Compensation - 3   1.10 Covered Compensation - 3   1.11 Early
Retirement Date - 3   1.12 Eligible Employee - 3   1.13 Employee - 3   1.14
Employer - 3   1.15 ERISA - 4   1.16 Hour of Service - 4   1.17 Internal Revenue
Code - 4   1.18 Late Retirement Date - 4   1.19 Limitation Year - 4   1.20
Normal Retirement Date - 4   1.21 Participant - 4   1.22 Permanent Disability -
4   1.23 Plan - 4   1.24 Plan Administrator - 4   1.25 Plan Year - 5   1.26
Preretirement Death Benefit - 5   1.27 Qualified Joint and Survivor Annuity - 5
  1.28 Qualified Preretirement Survivor Annuity - 5   1.29 Retirement - 5   1.30
Retirement Committee - 5   1.31 Vested Interest - 5   1.32 Vesting Years of
Service - 6   1.33 Year of Service - 6   ARTICLE 2. PARTICIPATION 6   2.1
Participation - 6  






--------------------------------------------------------------------------------




2.2 Cessation of Participation - 6   ARTICLE 3. RETIREMENT BENEFITS 7   3.1
General - 7   3.2 Normal Retirement and Retirement Benefits - 7   3.3 Late
Retirement and Retirement Benefits - 7   3.4 Early Retirement and Retirement
Benefits - 7   3.5 Retirement Benefit Upon Termination of Employment - 7   3.6
Retirement Benefit Upon Permanent Disability - 8   3.7 Suspension of Benefit
Payments Upon Reemployment - 8   ARTICLE 4. LIMITATIONS ON BENEFITS 8   ARTICLE
5. VESTING 8   ARTICLE 6. DISTRIBUTION 9   6.1 Election of Form of Distribution
9   6.2 Vested Interest Not in Excess of Certain Amount 9   6.3 Timing of
Distribution; Annuity Starting Date 10   6.4 Election to Receive Distribution
Before Normal Retirement Date 10   6.5 Reductions for Early Distribution 10  
6.6 Reductions for Distribution After Normal Retirement Date 10   6.7 Qualified
Joint and Survivor Annuity for Married Participants 11   6.8 Notification of
Right to Waive Qualified Joint and Survivor Annuity 11   6.9 Spousal Consent 11
  6.10 Annuities 11   6.11 Release 11   ARTICLE 7. PRERETIREMENT DEATH BENEFITS
12   7.1 Preretirement Death Benefit 12   7.2 Form of Preretirement Death
Benefit 12   7.3 Timing of Distribution; Annuity Starting Date 12   ARTICLE 8.
FUNDING 14   8.1 Funding Policy 14   ARTICLE 9. ADMINISTRATION OF THE PLAN 14  
9.1 The Board 14   9.2 The Retirement Committee 14   9.3 The Plan Administrator
14   9.4 Rules of the Retirement Committee 14   9.5 Membership of the Retirement
Committee 14   9.6 Action of the Retirement Committee 14   9.7 Actuary 15   9.8
Benefits Claims Committee 15   9.9 Liability of the Retirement Committee 15  
9.10 Expenses of the Retirement Committee; Fidelity Bond 15   9.11 Service in
More than One Capacity 15   ARTICLE 10. BENEFIT CLAIMS PROCEDURE 15   10.1 Claim
for Benefits 15   10.2 Review of Claim 16   10.3 Decision After Review 16  






--------------------------------------------------------------------------------




ARTICLE 11. NON-ALIENATION OF BENEFITS 16   11.1 Non-Alienation 16   ARTICLE 12.
DESIGNATION OF BENEFICIARY 17   12.1 Designation of Beneficiary 17   12.2
Effective Date of Designation 17   ARTICLE 13. AMENDMENT/TERMINATION 17   13.1
Amendment/Termination 17   ARTICLE 14. MISCELLANEOUS 17   14.1 No Employment
Rights 17   14.2 Discretion 17   14.3 Prior Service 17   14.4 Governing Law 17  
14.5 Participant Information 17   14.6 Severability 18   14.7 Notices 18   14.8
Headings 18   14.9 Gender 18   SCHEDULE A - ACTUARIAL EQUIVALENT DETERMINATIONS
1  






--------------------------------------------------------------------------------




CARNIVAL CORPORATION

NONQUALIFIED RETIREMENT PLAN

                Carnival Corporation (the “Company”), a corporation with its
principal office in Miami, Florida, established, effective January 1, 1989, an
unfunded, nonqualified plan for a select group of management or highly
compensated employees. The Plan was amended and restated, effective January 1,
1995, to incorporate certain changes that the Company determined to be
necessary. The Plan was amended, effective December 31, 1997, to provide that
benefit accruals under the Plan will cease for those Participants who made a
one-time irrevocable election to participate in The “Fun ShipSM” Nonqualified
Savings Plan. The Plan was amended, effective January 1, 2000, such that a
Participant who is rehired after his annuity starting date shall not have his
benefit payments suspended. The Plan was amended, effective December 1, 2000 to
provide that the beneficiary of an unmarried Participant will receive a death
benefit; and to allow the Company to permit participation in the plan by new
employees. The Plan, effective January 1, 2002, to clarify the lump sum cashout
provisions. The Plan was restated, effective as of January 1, 2002, to
incorporate the prior amendments as follows:

ARTICLE 1. DEFINITIONS

The following definitions and the definitions contained in Section 4.1 apply for
purposes of this Plan:

 

1.1 Accrued Benefit - with respect to each Participant as of a particular point
in time on or before his or her Normal or Late Retirement Date, subject to the
provisions of Article 2, the benefit determined by the following Formula:      
Formula is (A + B) x C, where:       A is 1% (.010) of Average Annual
Compensation up to the amount of Covered Compensation       B is 1.6% (.016) of
Average Annual Compensation in excess of the amount of Covered Compensation, and
      C is Benefit Accrual Years of Service up to a maximum of 30 years     1.2
Actuarial Equivalent - a benefit or amount that replaces another and has the
same value as the benefit or amount it replaces, based on actuarial assumptions
or other methods as set forth in Schedule A to this Plan.




-1-

--------------------------------------------------------------------------------




1.3 Annuity Starting Date - the first date as of which distribution of
Retirement Benefits to a Participant is to begin under Section 6.3 or the first
date as of which distribution of Preretirement Death Benefits to a spouse is to
begin under Section 7.3.   1.4 Average Annual Compensation - a Participant’s
average Compensation during the five (5) consecutive Plan Years ending with the
Plan Year immediately preceding the date on which his service terminates, in
which the Participant received the greatest aggregate amount of Compensation out
of the 10 most recent Plan Years. In the case of a Participant who is employed
for a period of less than 5 consecutive Plan Years, the Participant’s Average
Annual Compensation is based on his entire period of service. In determining
Average Annual Compensation, the Participant’s Compensation for any Plan Year
during which the Participant did not earn a Benefit Accrual Year of Service
shall be ignored.   1.5 Beneficiary - a person who is entitled to receive
distributions under this Plan upon or after the death of a Participant.   1.6
Benefit Accrual Year of Service - a Plan Year for which a Participant is
credited with at least 1,000 Hours of Service with an Employer, except that the
following Benefit Accrual Years of Service shall be disregarded:  

  Years of Service before the adoption of this Plan, except that anyone who is
an Employee on January 1, 1989, shall be credited with a Benefit Accrual Year of
Service for each of his or her consecutive twelve (12) month periods of
employment with the Employer (beginning on or after November 14, 1974) ending
immediately prior to that date in which the Participant completes a Year
of Service. The period of service between the date the consecutive twelve (12)
month period ends and December 31, 1988 shall be referred to as the “lag
period”; in order to provide a transition for the Plan Year beginning on January
1, 1989, an Employee on January 1, 1989 who fails to complete at least 1,000
Hours of Service during the Plan Year beginning on January 1, 1989, shall
nevertheless be credited with one Benefit Accrual Year of Service if he
completes 1,000 Hours of Service during the consecutive twelve (12) month period
that begins with the first day of the lag period. An Employee will be credited
with 90 Hours of Service for each bi-weekly period during the lag period.
Notwithstanding the foregoing, after December 31, 1997 no Benefit Accrual Years
of Service shall be credited to any Participant under this Plan who made a
one-time irrevocable election effective as of January 1, 1998 to participate in
The “Fun ShipSM” Nonqualified Savings Plan unless such election was limited to
deferral of bonuses only under the “Fun ShipSM” Nonqualified Savings Plan.

    1.7 Board - the board of directors of the Company.




-2-

--------------------------------------------------------------------------------




1.8 Company - Carnival Corporation or any successor by merger, consolidation or
sale of assets.   1.9 Compensation - all cash remuneration paid or made
available for any Plan Year by an Employer to an Employee for the Employee’s
services as salary, wages, commissions and including (a) bonuses (including
those bonuses deferred under the Carnival Corporation Nonqualified Deferred
Compensation Plan), (b) pay at premium rates (holiday, overtime or other), and
(c) any amounts contributed on behalf of the Employee to a cafeteria plan or
cash or deferred arrangement and not includible in income under Section 125 or
402(g) of the Internal Revenue Code, but excluding (1) any other amounts paid
for that Plan Year on account of the Employee under this Plan or under any other
employee pension benefit plan (as defined in Section 3(2) of ERISA), (2) any
other amounts which are not includible in the Employee’s income for federal
income tax purposes and (3) any income attributable to the Company’s stock
programs or other fringe benefit programs. Employee’s Compensation shall not
exceed the maximum compensation rate under section 401(a)(17) of the Code
(determined without regard to the reduction to $150,000) (i.e., $250,000 for
1996) as further indexed for cost of living as determined by the Retirement
Committee. Employee’s Compensation shall not exceed the maximum compensation
rate under section 401(a)(17) of the Code (determined without regard to the
reduction to $150,000 (i.e., $250,000 for 1996) as further indexed for cost of
living by reference to the annual percentage change of the CPI-U, U.S. City
Average, All Items (non-seasonally adjusted) for the period from August to
August of the preceding year (i.e. the annual change published in September of
the year prior to the year the compensation limit is in effect).   1.10 Covered
Compensation - with respect to a Participant, the average (without indexing) of
the taxable wage bases in effect under Section 230 of the Social Security Act
for each year during the 35-year period ending with the last day of the calendar
year the Employee attains the social security retirement age. In determining a
Participant’s Covered Compensation for a Plan Year, the taxable wage bases for
all calendar years beginning after the first day of a Plan Year are assumed to
be the same as the taxable wage base in effect for that Plan Year. A
Participant’s Covered Compensation shall be adjusted each Plan Year.   1.11
Early Retirement Date - the first day of the month coincident with or next
following the Participant’s attainment of age 55 and completion of 15 Vesting
Years of Service.     1.12 Eligible Employee - a select group of management or
highly compensated employees to be determined annually by the Retirement
Committee.     1.13 Employee - anyone who is employed by an Employer.     1.14
Employer - the Company, Carnival Cruise Lines, Carnival Tours, Inc., Blue Seas
Distributors, Carnival Management Services, Inc., Intercon, Carnival Maritime




-3-

--------------------------------------------------------------------------------




  Management, Concord Nopal, Hamilton Personnel, Hamilton Properties or any
affiliated company which has adopted this Plan.     1.15 ERISA - the Employee
Retirement Income Security Act of 1974, as it may from time to time be amended
or supplemented. References to any section of ERISA shall be to that section as
it may be renumbered, amended, supplemented or reenacted.   1.16 Hour of Service
- an hour for which an Employee directly or indirectly receives, or is entitled
to receive, remuneration from an Employer in relation to his or her employment,
including hours credited for vacation, holiday, sickness or disability and hours
for which back pay has been paid, awarded or agreed to (irrespective of
mitigation of damages) by an Employer (which shall be credited to the Employee
for the period to which the award or agreement pertains rather than the period
in which the award or agreement is made). An Employee shall be credited with 90
Hours of Service for each bi-weekly period in which the Employee is paid or
entitled to payment for at least one Hour of Service. An Employee who is
classified as “non exempt” or “hourly” for purposes of determining eligibility
for overtime pay shall be credited with the actual number of hours paid in
relation to his or her employment. Hours of service shall be credited to an
Employee in accordance with the records of the Employee’s Employer and
Department of Labor Regulations Section 2530.200b-2.   1.17 Internal Revenue
Code - the Internal Revenue Code of 1986, as it may from time to time be amended
or supplemented.   1.18 Late Retirement Date - the first day of the month
coincident with or next following a Participant’s Normal Retirement Date, on
which a Participant actually retires from the service of the Employer.

    1.19 Limitation Year - the calendar year.     1.20 Normal Retirement Date
- the later of the first day of the month coincident with or next following (a)
a Participant’s 65th birthday and (b) the fifth anniversary of the date as of
which the Participant began participation in the Plan.     1.21 Participant - a
participant in this Plan that satisfies the requirements under Article 2.    
1.22 Permanent Disability - the inability of a Participant to perform services
for his Employer for a period that is expected to continue for a period in
excess of 12 months or to result in death.     1.23 Plan - the retirement plan
set forth in this document as it may from time to time be amended or
supplemented.     1.24 Plan Administrator - the person appointed by the
Retirement Committee in accordance with Section 9.4.




-4-

--------------------------------------------------------------------------------




1.25 Plan Year - the calendar year.     1.26 Preretirement Death Benefit - the
death benefit payable under Article 7 to the spouse of a Participant who dies
before his or her Annuity Starting Date.   1.27 Qualified Joint and Survivor
Annuity - an annuity for the life of a Participant with a survivor annuity for
the life of the Participant’s spouse where the survivor annuity is at least 50%
but not more than 100% of the amount of the annuity payable during the joint
lives of the Participant and the Participant’s spouse and the joint and survivor
annuity is at least the Actuarial Equivalent of the most valuable form of
benefit under the Plan payable on his Annuity Starting Date.   1.28 Qualified
Preretirement Survivor Annuity - survivor annuity for the life of the
Participant’s spouse. Each payment under the survivor annuity must not be less
than the payment that would have been made to the spouse:  

  (a) in the case of a Participant who dies after attaining the earliest age on
which he could retire, the Participant had a termination of employment or
Retirement on the day before his death and received distribution of benefits in
the form of an immediate Qualified Joint and Survivor Annuity with 50%
continuation to the survivor, or     (b) in the case of a Participant who dies
on or before attaining the earliest age on which the Participant could retire,
the Participant had a termination of employment on the day of his death,
survived to his earliest retirement date, received distribution of benefits in
the form of a Qualified Joint and Survivor Annuity with 50% continuation to the
survivor on his earliest retirement date and died on the day after his earliest
retirement date.           In the case of a Participant who dies before his
Annuity Starting Date but after he has elected to receive distribution of his
retirement benefit in the form of a joint and survivor annuity, where the
survivor annuity is 100% of the amount payable during the joint lives of the
Participant and the participant’s spouse, the Qualified Preretirement Survivor
Annuity shall be determined based on that form of joint and survivor annuity
instead of a Qualified Joint and Survivor Annuity.       1.29 Retirement - a
Participant’s termination of employment with the Company on or after his Normal
Retirement Date or Early Retirement Date if a Participant has 15 Vesting Years
of Service.     1.30 Retirement Committee - the committee appointed by the Board
under Section 9.2.     1.31 Vested Interest - the nonforfeitable portion of a
Participant’s retirement benefit determined under Article 5.




-5-

--------------------------------------------------------------------------------




1.32 Vesting Years of Service - all Years of Service with an Employer credited
to an Employee except the following Years of Service are disregarded:    
                 Years of Service before the adoption of this Plan, except that
anyone who is an Employee on January 1, 1989 shall be credited with a Vesting
Year of Service for each of his or her consecutive twelve (12) month periods of
employment with the Employer (beginning on or after November 14, 1974) ending
immediately prior to that date in which the Participant completes a Year
of Service. The period of service between the date the consecutive twelve (12)
month period ends and December 31, 1988 shall be referred to as the “lag
period”; in order to provide a transition for the Plan Year beginning on January
1, 1989, an Employee on January 1, 1989 who fails to complete at least 1,000
Hours of Service during the Plan Year beginning on January 1, 1989, shall
nevertheless be credited with one Vesting Year of Service if he completes 1,000
Hours of Service during the consecutive twelve (12) month period that begins
with the first day of the lag period. An Employee will be credited with 90 Hours
of Service for each bi-weekly period during the lag period.   1.33 Year of
Service - a Plan Year for which an Employee has been credited with at least
1,000 Hours of Service.

 

ARTICLE 2. PARTICIPATION

    2.1 Participation - the Retirement Committee will determine which Employees
are Eligible Employees. In any event, no Employee shall be an Eligible Employee
prior to satisfying one Year of Service and attainment of age 21. Eligible
Employees shall enter the Plan on the January 1 or July 1 closest to
satisfaction of the one Year of Service and age requirements. Notwithstanding
the foregoing, effective January 1, 1998, for purposes of Articles 2 and 3 and
for determining a Participant’s Benefit Accrual Years of Service and Vesting
Years of Service, no individual who elected to participate in The “Fun ShipSM”
Nonqualified Savings Plan shall continue active participation in the Plan.  
 2.2 Cessation of Participation - a Participant shall cease to be a Participant
as of the day all distributions to the Participant and the Participant’s
Beneficiaries have been made or upon the determination by the Retirement
Committee that the Participant is no longer an Eligible Employee.




-6-

--------------------------------------------------------------------------------




ARTICLE 3. RETIREMENT BENEFITS

 

3.1 General - Participants’ retirement benefits shall be determined under this
Article 3 (subject to the limitations set forth in Article 4). Each Participant
shall be entitled to the nonforfeitable portion, as determined under Article 5,
of his retirement benefit, and shall have no right to any portion of his
retirement benefit which is not nonforfeitable under Article 5. Upon a
Participant’s Retirement, his retirement benefit shall in no event be less than
the retirement benefit the Participant would have been entitled to receive if
the participant had separated from service at his Early Retirement Date. The
form and timing of distribution of the nonforfeitable portion of a Participant’s
retirement benefit shall be made in accordance with Article 6. No Participant is
entitled to any additional right or benefit provided under any amendment to the
Plan after a termination of employment unless such amendment specifically
provides for its application to terminated employees.   3.2 Normal Retirement
and Retirement Benefits - normal retirement under the Plan is retirement from
the service of the Employer on the Participant’s Normal Retirement Date.     The
monthly amount of retirement benefit payable to a Participant who retires on his
Normal Retirement Date shall be an amount, subject to the provisions of Article
4 hereof, equal to his Accrued Benefit as of his Normal Retirement Date.   3.3
Late Retirement and Retirement Benefits - late retirement under the Plan is
retirement from the service of the Employer on the Participant’s Late Retirement
Date.

      The monthly amount of retirement benefit payable to a Participant who
retires on his Later Retirement Date shall be an amount, subject to the
provisions of Article 4, equal to his Accrued Benefit as of his Late Retirement
Date.   3.4 Early Retirement and Retirement Benefits - early retirement under
the Plan is retirement from the service of the Employer on or after the
Participant’s Early Retirement Date and prior to the Participant’s Normal
Retirement Date.     The monthly amount of retirement benefit payable to a
Participant who retires prior to his Normal Retirement Date under the provisions
of this Section shall be an amount subject to the provisions of Article 4, equal
to the Participant’s Accrued Benefit at such date reduced in accordance with the
provisions of Section 6.5.   3.5 Retirement Benefit Upon Termination of
Employment - subject to Article 4, Section 6.5, and 7.2, upon a Participant’s
termination of employment before his Normal Retirement Date, the Participant’s
retirement benefit shall be an amount equal to the vested Accrued Benefit as of
the date of his termination of employment.     For purposes of determining a
Participant’s retirement benefit under this Section 3.5 it shall be assumed that
payment of the retirement benefit will be made in the form of




-7-

--------------------------------------------------------------------------------




  payment pursuant to Section 6.1(a), commencing on the Participant’s Normal
Retirement Date.     3.6 Retirement Benefit Upon Permanent Disability - subject
to Article 4, Section 6.5, and 7.2, upon a Participant’s Permanent Disability,
the Participants’ retirement benefit shall be determined in the same manner as
if a regular termination of employment had occurred at the Participant’s date of
disability.   3.7 Suspension of Benefit Payments Upon Reemployment - payment of
the retirement benefit of a Participant who is rehired after his Annuity
Starting Date shall be suspended during each calendar month of the Participant’s
reemployment or continued employment during which the Participant is credited
with at least 40 Hours of Service. Payment of the Participant’s Retirement
Benefit shall resume no later than the first day of the third calendar month
after the calendar month in which the Participant ceases to be employed on the
basis described in the previous sentence, provided the Participant has notified
the Employer of the cessation.     Effective January 1, 2000, a Participant who
is rehired after his Annuity Starting Date shall not have his benefit payments
suspended.

 

ARTICLE 4. LIMITATIONS ON BENEFITS

 

  A Participant’s retirement benefit under this Plan shall be reduced by the
amount, if any, of the Participant’s retirement benefit under the Carnival
Corporation Qualified Retirement Plan or a Participant’s benefit under an
Executive Agreement, determined as of the Participant’s Annuity Starting Date.
The Board or its delegate reserves the right to limit or change the timing of a
distribution or amount of any Participant’s Accrued Benefit under the Plan.

 

ARTICLE 5. VESTING

 

  A Participant’s right to receive his retirement benefit shall become
nonforfeitable upon the earlier of (a) the Participant’s being credited with
five Vesting Years of Service, or (b) the Participant’s Normal Retirement Date,
if the Participant is an Eligible Employee at that time. Notwithstanding the
foregoing, any Participant who made a one-time irrevocable election to
participate in The “Fun ShipSM” Nonqualified Savings Plan, effective as of
January 1, 1998, shall become fully vested in his Retirement Benefit.




-8-

--------------------------------------------------------------------------------




ARTICLE 6. DISTRIBUTION

 

6.1 Election of Form of Distribution. Subject to Section 6.4, a Participant
shall be entitled to elect, subject to Section 6.7, to receive distribution of
his Vested Interest in one of the following methods:  

  (a) Life with 5-Year Certain Benefit -- an annuity for the life of the
Participant, but if the Participant dies within 5 years of his Annuity Starting
Date, the annuity is payable to the Participant’s Beneficiary for the remainder
of that 5-year period;     (b) Life with 10-Year Certain Benefit -- an annuity
for the life of the Participant, but if the Participant dies within 10 years of
his Annuity Starting Date, the annuity is payable to the Participant’s
Beneficiary for the remainder of that 10-year period;     (c) Qualified Joint
and Survivor Annuity -- an annuity for the life of the Participant with a
survivor annuity for the life of the Participant’s spouse, where the survivor
annuity is either 50% or 100% of the amount payable during the joint lives of
the Participant and the Participant’s spouse;     (d) Single cash distribution
of the full amount payable - the Actuarial Equivalent present value of the
Participant’s Vested Interest payable at his Normal Retirement Date. This method
will become available only after January 1, 1994 for any Participant or
Beneficiary entitled to but not yet receiving monthly payments and only upon the
attainment of a Participant’s Early Retirement Age.

      If the Participant elects a Lump Sum, such election must be made no later
than the December 31, preceding the Participant’s Early Retirement Date. The
Participant’s election of a lump sum shall designate the date that such benefit
shall be distributed which in no event shall be before the Participant’s Early
Retirement Date. In the absence of an effective election under this Section 6.1,
subject to Section 6.7, a Participant shall be deemed to have elected a
distribution in the form of 50% Qualified Joint and Survivor Benefit if
Participant is married at time benefits are to begin or the Life with 5-Year
Certain Benefit if Participant is not married at time benefits are to begin. A
Participant may change his or her election after the Participant’s Early
Retirement Date only if such change is effective more than one year after the
date of the change and only if the Retirement Committee, in its discretion,
decides to honor the Participant’s election. The Retirement Committee may in any
event honor a Participant’s election or may choose any other form or timing of
distribution.   6.2 Vested Interest Not in Excess of Certain Amount. If as of
the Participant’s Annuity Starting Date the Actuarial Equivalent present value
of his Vested Interest payable as of the Participant’s Normal Retirement Date
does not exceed $5,000, the method of distribution as to that Participant shall
be as a single cash distribution of that Vested Interest unless the Retirement
Committee determines that such amount shall be payable in the form of an
annuity. Effective January 1, 2002, for purposes of determining whether the
Actuarial Equivalent present value of a Participant’s Vested Interest exceeds
$5,000, the determination shall be made on the date that the distribution begins
even if




-9-

--------------------------------------------------------------------------------




the benefit was valued at more than $5,000 at the time of a previous
distribution or even if a lower cashout limit was in place as of the
Participant’s Annuity Starting Date.   6.3 Timing of Distribution; Annuity
Starting Date. Notwithstanding the remainder of this Section 6.3 or Section 6.4,
no distributions shall be made to any Participants prior to January 1, 1994.    
Distribution of a Participant’s Vested Interest shall commence as of his Annuity
Starting Date. A Participant’s Annuity Starting Date shall be the earliest of
(a) the first day of the month coincident with or next following the day of the
Participant’s Retirement, or (b) the first day of the month coincident with or
next following the day of the Participant’s termination of employment (if as of
that date the Actuarial Equivalent present value of his Vested Interest does not
exceed the amount in Section 6.2). In no event, unless the Participant elects
otherwise, shall distribution of a Participant’s Vested Interest commence later
than 60 days after the latest of the last day of the Plan Year in which occurs
(1) the Participant’s Retirement, (2) the earlier of the day the Participant
attains his Normal Retirement Date, or (3) the tenth anniversary of the
Participant’s participation in the Plan.

    6.4 Election to Receive Distribution Before Normal Retirement Date. A
Participant who (a) has a termination of employment before his Normal Retirement
Date and (b) has a Vested Interest, the Actuarial Equivalent present value of
which exceeds the amount in Section 6.2 as of the Participant’s Annuity Starting
Date, may elect to have distribution of his Vested Interest commence before his
Normal Retirement Date. In that event, distribution shall commence as of the
first day of any month following the election, but distribution of benefits may
not commence before a Participant’s Early Retirement Date.     6.5 Reductions
for Early Distribution. The Retirement Benefit of a Participant who elects to
receive distribution of his Vested Interest prior to his Normal Retirement Date
under Section 6.4 shall be reduced by 0.5% (1/2%) for each month that
distribution of the Participant’s benefits precedes his Normal Retirement Date
to reflect the earlier commencement of distribution.   6.6 Reductions for
Distribution After Normal Retirement Date. In the case of a Participant who (1)
remains an Employee after his Normal Retirement Date and (2) is receiving while
an Employee distribution of his Retirement Benefit, the portion of his
Retirement Benefit determined as of the last day of any Plan Year attributable
to Benefit Accrual Years of Service beginning after his Normal Retirement Date
shall be reduced (but not below zero) by the Actuarial Equivalent value of the
total Plan distribution the Participant has received as of the last day of that
Plan Year determined in accordance with Section 1.411(b)-2 of the Income Tax
Regulations.




-10-

--------------------------------------------------------------------------------




6.7 Qualified Joint and Survivor Annuity for Married Participants. A Participant
and spouse who have been married for at least twelve months as of the earlier of
the Participant’s Annuity Starting Date or Death shall receive a distribution of
the Participant’s Vested Interest in the form of a Qualified Joint and Survivor
Annuity, unless the Participant has previously waived his rights to receive
distribution of benefits in this form. The waiver must be executed and consented
to by the Participant’s spouse in accordance with Section 6.9. Both the
Participant’s waiver and the spouse’s consent must state the particular optional
form of benefit to be distributed and any non-spouse Beneficiary or class of
non- spouse Beneficiaries. A Participant’s waiver of a Qualified Joint and
Survivor Annuity under this Section 6.7 may be revoked at any time before the
Participant’s Annuity Starting Date and, once revoked, may be made again before
that date. A spouse’s consent to the waiver once given may be revoked before the
Annuity Starting Date.   6.8 Notification of Right to Waive Qualified Joint and
Survivor Annuity. The Retirement Committee shall provide each Participant
(whether or not married) with a notice of the Participant’s right to elect to
waive his or her right to receive distribution of his Vested Interest in the
form of a Qualified Joint and Survivor Annuity.

    6.9 Spousal Consent. A Participant’s waiver of a Qualified Joint and
Survivor Annuity described in Section 6.8 or a Qualified Preretirement Survivor
Annuity under Section 7.2 shall be valid only if the Participant’s spouse
executes a written consent to that election acknowledging the effect of the
election and the consent is witnessed by a notary public or Plan official. The
spouse’s consent is not required if (a) the Participant establishes that the
spouse’s consent cannot be obtained because the Participant does not have a
spouse, the Participant’s spouse cannot be located, (b) the Participant is
legally separated from the spouse or (c) the Participant has been abandoned by
his spouse (within the meaning of local law) and the Participant has a court
order to that effect. A Participant’s waiver of a Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity shall be effective only with
respect to the spouse who consents to it as provided in this Section 6.9.   6.10
Annuities. Any distribution of benefits in the form of an annuity may be made
directly from the trust, if established, or by the purchase of a nontransferable
immediate or deferred payment annuity contract from an insurance company
selected by the Retirement Committee or from the general assets of an Employer.
Any annuity contract purchased shall be delivered to the Participant or
Beneficiary and distribution of benefits shall be considered to have been
completed when the annuity contract is delivered.   6.11 Release. Upon any
distribution or payment, the trustee or the Retirement Committee may require
execution of a receipt and release, in form and substance satisfactory to it, of
all claims under this Plan.




-11-

--------------------------------------------------------------------------------




ARTICLE 7. PRERETIREMENT DEATH BENEFITS

 

7.1 Preretirement Death Benefit.    

  (a) Upon the death of a Participant who (i) has a Vested Interest, (ii) has
not yet had an Annuity Starting Date and (iii) is survived by a spouse (with
whom he has been married for at least twelve months), the Participant’s spouse
shall be entitled to receive a Preretirement Death Benefit as defined under
Section 7.2(a).         (b) Upon the death of a Participant who (i) has a Vested
Interest, (ii) has not yet had an Annuity Starting Date, and (iii) is not
survived by a spouse (with whom he has been married for at least twelve months),
the Participant’s Beneficiary shall be entitled to receive a Preretirement Death
Benefit as defined under Section 7.2(b).       7.2 Form of Preretirement Death
Benefit.         (a) Subject to the following sentences, the Participant’s
Preretirement Death Benefit under Section 7.1(a) shall be paid to the
Participant’s spouse in accordance with the Participant’s most recent
distribution election under Section 6.1, or if no such election is in place,
then in the form of an Qualified Preretirement Survivor Annuity. If the
Actuarial Equivalent present value of the Participant’s Preretirement Death
Benefit as of the Annuity Starting Date exceeds the amount defined in Section
6.2 (the “Minimum Amount”), the Participant’s spouse may elect (during the
period beginning on the day the Participant dies and ending on the day
distribution of benefits commences) to receive a Preretirement Death Benefit
which is the Actuarial Equivalent of the full amount otherwise payable as a
Qualified Preretirement Survivor Annuity in the form of a single cash
distribution. If the Actuarial Equivalent present value of a Participant’s
Qualified Preretirement Survivor Annuity as of the Annuity Starting Date does
not exceed the Minimum Amount, the method of distribution to the Participant’s
spouse of the Preretirement Death Benefit shall be as a single cash distribution
which is the Actuarial Equivalent of the full amount payable.         (b) Single
Participant Death Benefit. A Participant’s Preretirement Death Benefit under
Section 7.1(b) shall be paid to his Beneficiary in accordance with the
Participant’s most recent distribution election under Section 6.1, or if no such
election is in place, in the form of single cash distribution. The single cash
distribution shall be equal to the Actuarial Equivalent present value of fifty
percent (50%) of a Life with 5-Year Certain Benefit payable at the Participant’s
Normal Retirement Date.      

7.3 Timing of Distribution; Annuity Starting Date. Notwithstanding the remainder
of this Section 7.3, no distributions shall be made to the Participant’s spouse
prior to January 1, 1994.




-12-

--------------------------------------------------------------------------------




  (a) Distribution of a Participant’s Preretirement Death Benefit under Section
7.1(a) shall commence as of the Annuity Starting Date of the Participant’s
spouse. The Annuity Starting Date of the Participant’s spouse shall be the
earliest of (a) in the case of a Participant who dies on or after his Early
Retirement Date, the first day of the month coincident with or next following
the Participant’s death, (b) in the case of a Participant who dies after
attaining age 55 with less than 15 Vesting Years of Service and the Actuarial
Equivalent present value of the Participant’s Preretirement Death Benefit
exceeds the Minimum Amount, the first day of the month coincident with or next
following the Participant’s Normal Retirement Date had the Participant lived,
(c) in the case of a Participant who dies before attaining age 55 but after
earning 15 or more years of Vesting Years of Service and the Actuarial
Equivalent present value of the Participant’s Preretirement Death Benefit
exceeds the Minimum Amount, the first day of the month coincident with or next
following the Participant’s Early Retirement Date had the Participant lived, (d)
in the case of a Participant who dies before attaining age 55 with less than 15
years of service and the Actuarial Equivalent present value of the Participant’s
Preretirement Death Benefit exceeds the Minimum Amount, the first day of the
month coincident with or next following the Participant’s Normal Retirement Date
had the Participant lived, or (e) in the case of a Participant who dies before
his or her Early Retirement Date and the Actuarial Equivalent present value of
his or her Preretirement Death Benefit does not exceed the Minimum Amount, the
first day of the month coincident with or next following the Participant’s
death.     (b) Distribution of a Participant’s Preretirement Death Benefit under
Section 7.1(b) shall be paid to his Beneficiary as soon as administratively
practicable following the Participant’s death.




-13-

--------------------------------------------------------------------------------




ARTICLE 8. FUNDING

 

8.1 Funding Policy. The Plan is an unfunded plan for purposes of ERISA. To the
extent the Company decides to set aside any funds in a trust, those funds will
be subject to the general creditors of the Company.

 

ARTICLE 9. ADMINISTRATION OF THE PLAN

 

9.1 The Board. The Board shall appoint the members of the Retirement Committee
and shall be responsible for the establishment and termination of this Plan and
any trust. The Board shall delegate to the Retirement Committee the authority to
amend the Plan.   9.2 The Retirement Committee. This Plan shall be administered
by the Retirement Committee, which shall have the responsibilities and duties
delegated to it in this Plan, including the determination of a Participant’s
Accrued Benefit, the appointment of any trustee or investment manager, and any
responsibilities and duties under this Plan which are not specifically delegated
to anyone else.   9.3 The Plan Administrator. The Retirement Committee shall
serve as the Plan Administrator and shall be responsible for the maintenance of
all records of Participants and Beneficiaries necessary for the administration
of this Plan unless they delegate in writing such responsibilities to a
person(s).   9.4 Rules of the Retirement Committee. The Retirement Committee
from time to time may establish rules for the administration of this Plan. The
decision and action of the Retirement Committee as to any question arising in
connection with the Plan, including the construction and interpretation of the
Plan and the trust Agreement, shall be final and binding upon all Participants
and Beneficiaries.

    9.5 Membership of the Retirement Committee. The Retirement Committee shall
consist of at least two but not more than 5 members. Each person appointed a
member of the Retirement Committee shall file his acceptance of the appointment
with the secretary of the Company. Any member of the Committee may resign by
delivering his written resignation to the secretary of the Company; the
resignation shall become effective 30 days following receipt by the secretary
(or at any other time agreed upon by the member and the Board). The Board may
remove any member of the Retirement Committee at any time, with or without
cause, upon notice to the member being removed. Notice of the appointment,
resignation or removal of a member of the Retirement Committee shall be given by
the Board to the trustee and to the members of the Retirement Committee.   9.6
Action of the Retirement Committee. A majority of the total number of members of
the Retirement Committee shall constitute a quorum for the transaction of
business. The vote




-14-

--------------------------------------------------------------------------------




  of a majority of the members of the Retirement Committee present at the time
of a vote, if a quorum is present at the time, shall be required for action by
the Retirement Committee. Resolutions may be adopted or other action taken
without a meeting upon the written consent of all members of the Retirement
Committee. Any person dealing with the Retirement Committee shall be entitled to
rely upon a certificate of any member of the Retirement Committee, or its
secretary, as to any act or determination of the Retirement Committee.     9.7
Actuary. The Retirement Committee shall appoint an enrolled Actuary as defined
in Section 7701(a)(35) of the Internal Revenue Code to perform actuarial
services with respect to this Plan.   9.8 Benefits Claims Committee. The
Retirement Committee shall appoint a Benefits Claim Committee which shall
consist of at least three members (who may or may not be members of the
Retirement Committee) to administer the benefit claims procedure under Article
10. In the absence of appointment of a Benefits Claims Committee, the Retirement
Committee shall serve as the Benefits Claims Committee.   9.9 Liability of the
Retirement Committee. The members of the Retirement Committee and the Company
shall have no liability with respect to any action or omission made by them in
good faith in reliance upon (a) the advice or opinion of any accountant,
actuary, legal counsel, medical adviser or other professional consultant or (b)
any resolutions of the Board certified by the secretary or assistant secretary
of the Company.   9.10 Expenses of the Retirement Committee; Fidelity Bond. All
expenses relating to this Plan shall be an expense of the Company. Any Employee
who serves as a trustee, Plan Administrator or member of the Retirement
Committee shall receive no compensation for such service. The Company may
require any trustee, Plan Administrator or member of the Retirement Committee to
furnish a fidelity bond satisfactory to the Company; the premium for any
fidelity bond shall be an expense of the Company.

  9.11 Service in More than One Capacity. Any person or group of persons may
serve the Plan in more than one capacity, including service both as Plan
Administrator and as a member of the Retirement Committee.

 

ARTICLE 10. BENEFIT CLAIMS PROCEDURE

 

10.1 Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Retirement Committee. If a claim for benefits is wholly or
partially denied, the Retirement Committee shall so notify the Participant or
Beneficiary. The notice of denial shall be written in a manner intended to be
understood by the Participant or Beneficiary and shall contain (a) the specific
reason or reasons for denial of the claim, (b) a specific reference to the
pertinent Plan provisions upon which the denial is based, (c) a description of
any additional material or information necessary to perfect the claim




-15-

--------------------------------------------------------------------------------




together with an explanation of why such material or information is necessary
and (d) an explanation of the claims review procedure.   10.2 Review of Claim.
Within 60 days after the receipt by the Participant or Beneficiary of notice of
denial of a claim (or at such later time as may be reasonable in view of the
nature of the benefit subject to claim and other circumstances), the Participant
or Beneficiary may (a) file a request with the Retirement Committee that it
conduct a full and fair review of the denial of the claim, (b) review pertinent
documents and (c) review questions and comments submitted to the Retirement
Committee in writing.   10.3 Decision After Review. Within 60 days after the
receipt of a request for review under Section 10.2, the Retirement Committee
shall deliver to the Participant or Beneficiary a written decision with respect
to the claim, except that if there are special circumstances (such as the need
to hold a hearing) which require more time for processing, the 60-day period
shall be extended to 120 days upon notice for processing, the 60-day period
shall be extended to 120 days upon notice to the Participant or Beneficiary to
that effect. The decision shall be written in a manner intended to be understood
by the Participant or Beneficiary and shall (a) include the specific reason or
reasons for the decision and (b) contain a specific reference to the pertinent
Plan provisions upon which the decision is based.

 

ARTICLE 11. NON-ALIENATION OF BENEFITS

    11.1 Non-Alienation. Any benefits under or interests in this Plan shall not
be assignable or subject to alienation, hypothecation, garnishment, attachment,
execution or levy of any kind. Any action in violation of this provision shall
be void.




-16-

--------------------------------------------------------------------------------




ARTICLE 12. DESIGNATION OF BENEFICIARY

 

12.1 Designation of Beneficiary. Subject to Section 6.7 and Article 7,
Participants may designate a Beneficiary on the form and in the manner
prescribed by the Retirement Committee. The Retirement Committee, in its
discretion, may specify conditions or other provisions with respect to the
designation of a Beneficiary. Subject to Section 6.7 and Article 7, any
designation of a Beneficiary may be revoked by filing a later designation or
revocation. In the absence of an effective designation of a Beneficiary by a
Participant or upon the death of all Beneficiaries, a Participant’s Retirement
Benefit shall be paid to the Participant’s estate.   12.2 Effective Date of
Designation. Any designation or revocation of a designation of a Beneficiary
shall become effective when actually received by the Retirement Committee but
shall not affect any distribution previously made pursuant to a prior
designation.

 

ARTICLE 13. AMENDMENT/TERMINATION

 

13.1 Amendment/Termination. The Board may amend or terminate this Plan at any
time. However, to the extent the Plan is terminated for any reason other than as
provided in section 14.10 of the Plan, all Participants will be 100 percent
vested in their benefit as of the date of Plan Termination.

 

ARTICLE 14. MISCELLANEOUS

 

14.1 No Employment Rights. Nothing in this Plan shall be construed as a contract
of employment between the Company and any Employee, nor as a guarantee of any
Employee to be continued in the employment of the Company, nor as a limitation
on the right of the Company to discharge any of its Employees with or without
cause or with or without notice at any time at the option of the Company.   14.2
Discretion. Any discretionary acts under this Plan by an Employer or by the
Retirement Committee shall be uniform and applicable to all persons similarly
situated.   14.3 Prior Service. The Board may, in its discretion and under rules
applicable to all Employees similarly situated, credit Employees with service
prior to becoming Employees or Participants for determining (a) whether an
Employee is an Eligible Employee, (b) Vesting Years of Service or (c) Benefit
Accrual Years of Service.   14.4 Governing Law. The provisions of this Plan
shall be governed by the laws of the State of Florida.   14.5 Participant
Information. Each Participant shall notify the Retirement Committee of (a) his
mailing address and each change of mailing address, (b) the Participant’s, the




-17-

--------------------------------------------------------------------------------




  Participant’s Beneficiary’s and, if applicable, the Participant’s spouse’s
date of birth, (c) the Participant’s marital status and any change of
his marital status, and (d) any other information required by the Retirement
Committee. The information provided by the Participant under this Section 14.4
shall be binding upon the Participant and the Participant’s Beneficiary for all
purposes of the Plan.     14.6 Severability. If any provision of this Plan is
held illegal or invalid for any reason, the other provisions of this Plan shall
not be affected.   14.7 Notices. Any notice, request, election, designation,
revocation or other communication under this Plan shall be in writing and shall
be considered given when delivered personally or mailed by certified or
registered mail, return receipt requested.   14.8 Headings. The headings in this
Plan are for convenience of reference and shall not be given substantive effect.
  14.9 Gender. Pronouns of one gender used in the Plan shall also refer to
similar pronouns of the other gender unless otherwise qualified by the context.

 




-18-

--------------------------------------------------------------------------------




SCHEDULE A - ACTUARIAL EQUIVALENT DETERMINATIONS  

The Retirement Committee may administratively adopt tables of factors to be used
for converting one form of payment to another form of payment. To the extent
that any such tables are adopted, they shall be deemed to provide actuarial
equivalent benefits. In cases where such tables are not adopted by the
Retirement Committee, actuarial equivalent determination shall be based on the
actuarial assumptions described below:

Actuarial Assumptions

 

(a) Mortality -1983 Group Annuity Mortality Table, where the Participant’s age
shall be set back 2 years and the Benefici­ary’s age shall be set back 4 years
regardless of the sex of such in­dividuals.     (b) Interest -7.0%

 

The above mortality and interest factors shall be used when the actuarial
equivalent calculation involves a conversion from one form of periodic payment
to another form of periodic payment, to the extent that no table of factors has
previously been adopted by the Retirement Committee. These actuarial assumptions
shall also be those used to develop any such administrative tables.

Effective, January 1, 1998, where the actuarial equivalent determination is the
calculation of a single cash payment in lieu of periodic payments, actuarial
equivalent amounts shall be computed as follows (where “PBGC” refers to the
assumptions used prior to the implementation of GATT in effect as of January 1
of the calendar year that includes the effective date of such lump sum benefit
determination and “GATT” refers to the assumptions described in Section
417(e)(3) of the Code in effect as of January 1 of the calendar year that
includes the effective date of such lump sum benefit determination):

 

  Prior to 1998, and for distributions to participants who returned election
forms prior to the effective date listed above = PBGC    

  1998 = PBGC - (.33 x (PBGC - GATT))         1999 = PBGC - (.67 x (PBGC -
GATT))         2000 and after = GATT




-1-

--------------------------------------------------------------------------------